Citation Nr: 1809425	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 0 percent from July 27, 2009 to August 23, 2017, and in excess of 40 percent from August 23, 2017. 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for tinnitus from July 27, 2009.

3.  Entitlement to a higher initial disability rating in excess of 10 percent for right ankle limitation of motion from July 27, 2009.

4.  Entitlement to a higher initial disability rating in excess of 10 percent for nerve damage associated with scar tissue on the right medial malleolus (right ankle nerve damage) from July 27, 2009.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the RO in Houston, Texas, which in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent) rating from July 27, 2009 (date of the claim), granted service connection for tinnitus and assigned an initial 10 percent disability rating from July 27, 2009, granted service connection for residual scar with right ankle nerve damage and assigned an initial 10 percent disability rating from July 27, 2009, and denied an increased compensable rating for the service-connected idiopathic hemorrhagic subepidermal fibrosis.

In a June 2013 rating decision, the RO granted a separate disability rating for right ankle limitation of motion related to treatment of the service-connected idiopathic hemorrhagic subepidermal fibrosis, and assigned an initial 10 percent disability rating from July 27, 2009.  In a November 2017 rating decision, the RO granted a higher initial rating of 40 percent for bilateral hearing loss from August 23, 2017.  In another November 2017 rating decision, the RO granted a separate noncompensable (0 percent) rating for the right ankle scar, continued the 10 percent initial rating for right ankle nerve damage and right ankle limitation of motion, and denied a TDIU.

In January 2018, the Veteran requested that this case be advanced on the docket (AOD) due to age.  See 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017) (appeals must be considered in docket number order, but may be advanced if sufficient cause, including advanced age, is shown).  In this case, the evidence shows the Veteran is of advanced age; accordingly, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.	For the initial rating period on appeal from July 27, 2009 to August 23, 2017, the Veteran's bilateral hearing loss has been manifested by level I hearing in the right ear and level I hearing in the left ear.

2.	For the initial rating period on appeal from August 23, 2017, the Veteran's bilateral hearing loss has manifested no more than level VI hearing in the right ear and level IX hearing in the left ear.

3.	For the entire initial rating period on appeal from July 27, 2009, the service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260.

4.	For the entire initial rating period on appeal from July 27, 2009, the service-connected right ankle limitation of motion has been manifested by moderate limited motion of the right ankle, without malunion of the os calcis or astragalus, and/or ankylosis of the ankle, subastragalar joint, or tarsal joint, and the Veteran did not undergo an astragalectomy.

5.	For the entire initial rating period on appeal from July 27, 2009, the service-connected right ankle limitation of motion has not more nearly approximated marked limited motion of the right ankle.

6.	For the entire initial rating period on appeal from July 27, 2009, the service-connected right ankle nerve damage has been manifested by mild incomplete paralysis of the internal popliteal (tibial) nerve.

7.	The Veteran maintained substantially gainful employment through July 28, 2017. 

8.  	From July 28, 2017, the Veteran has not been rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as the result of service-connected disabilities.


CONCLUSIONS OF LAW

1.	For the initial rating period on appeal from July 27, 2009 to August 23, 2017, the criteria for a higher (compensable) disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.	For the initial rating period on appeal from August 23, 2017, the criteria for a higher initial disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.	There is no legal basis for the assignment of a disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326, 4.1, 4.2, 4.10, 4.87, Diagnostic Code 6260 (2017).

4.	For the initial rating period on appeal from July 27, 2009, the criteria for a higher initial disability rating in excess of 10 percent for right ankle limitation of motion have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

5.	For the initial rating period on appeal from July 27, 2009, the criteria for a higher initial disability rating in excess of 10 percent for right ankle nerve damage have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8524 (2017).

6.	For the relevant rating period, the criteria for a TDIU have not been met.  
38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of a TDIU, the RO provided notice to the Veteran in September 2017, prior to the November 2017 rating decision that denied a TDIU.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.

The Veteran is also challenging the initial disability rating assigned following the grant of service connection for bilateral hearing loss, tinnitus, right ankle limitation of motion, and right ankle nerve damage.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  With respect to the issue of a higher initial disability rating for bilateral hearing loss, tinnitus, right ankle limitation of motion, and right ankle nerve damage, no additional notice is required regarding this downstream element of the service connection claim.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in October 2009, November 2010, May 2012, August 2017, and October 2017, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2009, November 2010, May 2012, August 2017, and October 2017 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered detailed findings supported by clinical testing.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The RO has already assigned a staged rating for bilateral hearing loss as further discussed below.  The Board has considered whether a staged rating is warranted with respect to the issues of entitlement to a higher initial rating for tinnitus, right ankle limitation of motion, and right ankle nerve damage, and finds that the severity of the tinnitus, right ankle limitation of motion, and right ankle nerve damage has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Disability Rating for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In rating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination test and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  See 38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

In this case, the Veteran generally asserts that a higher (compensable) initial disability rating is warranted for the service-connected bilateral hearing loss for the initial rating period from July 27, 2009 to August 23, 2017, and that a higher initial rating in excess of 40 percent is warranted for the period from August 23, 2017.

After a review of all the evidence, lay and medical, the Board finds that, for the period from July 27, 2009 to August 23, 2017, the weight of the competent and probative lay and medical evidence demonstrates that a higher (compensable) initial disability rating for the service-connected bilateral hearing loss is not warranted.

The Veteran underwent a VA examination in November 2010.  The November 2010 VA examination report reflects relevant pure tone thresholds, in decibels, were recorded as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
65
75
LEFT
20
55
70
75

Speech recognitions scores conveyed speech discrimination of 92 percent in both ears.  At the conclusion of the examination, the VA examiner assessed no significant functional effects from the bilateral hearing loss.

Based upon the results of the November 2010 examination, a Roman numeral I is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral I is designated for the left ear.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating; thus, this audiometric evidence does not support a finding of a compensable rating for the period from July 27, 2009 to August 23, 2017.

The Veteran underwent another VA audiometric examination in August 2017.  The August 2017 VA examination report shows the Veteran reported having difficulty hearing in noisy environments, difficulty hearing in group situations, difficulty hearing clearly, and difficulty hearing from a distance.  At the time of the August 2017 VA audiometric examination, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
20
60
70
75
LEFT
20
65
80
75

Speech recognition scores conveyed speech discrimination of 60 percent in the right ear and 36 percent in the left ear.  At the conclusion of the examination, it was noted that the then current level of hearing loss affected the Veteran's occupational and daily functioning as the Veteran having difficulty hearing and needing to read lips.  

Based upon the results of the August 2017 VA examination, a Roman numeral VI is designated for the right ear from Table VI of 38 C.F.R. § 4.85 and a Roman numeral IX is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent rating is derived from Table VII of 38 C.F.R. § 4.85; thus, this audiometric evidence does not support a finding of a higher initial disability rating in excess of 40 percent for the period from August 23, 2017.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) are not for application as the results of the VA audiometric examinations discussed above do not show pure tone thresholds of 55 decibels or greater in all four of the relevant frequencies in either of the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear has shown to manifest 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.

Based on the foregoing, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the bilateral hearing loss for the period from July 27, 2009 to August 23, 2017, and does not establish entitlement to a higher initial disability rating for the bilateral hearing loss in excess of 40 percent for the period from August 23, 2017.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Initial Rating for Tinnitus

The Veteran generally contends that the symptoms and impairment of the service-connected tinnitus warrant a rating in excess of 10 percent for the entire initial rating period on appeal.  The November 2010 and August 2017 VA examination reports show the Veteran reported constant tinnitus since military service.  In a January 2013 statement, the Veteran conveys worsening symptoms of tinnitus that cause difficulty hearing customers during work.

Tinnitus is rated under Diagnostic 6260, which provides a 10 percent maximum disability rating for recurrent tinnitus.  38 C.F.R. § 4.87.  Note (2) further explains that the Board must assign only a single rating for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Court had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations preclude a schedular rating in excess of a single 10 percent rating for tinnitus; therefore, the Veteran's appeal for a higher initial disability rating in excess of 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2 as a matter of law.  38 C.F.R. § 4.87.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Initial Rating for Right Ankle Limitation of Motion

The Veteran is in receipt of a 10 percent initial rating for the right ankle limitation of motion for the entire initial rating period from July 27, 2009 under Diagnostic Code (DC) 5271.  Diagnostic Code 5271 contemplates disability of the ankle manifested by limitation of motion.  Under this code, a 10 percent rating is assigned when limitation of motion is moderate, and a 20 percent rating is assigned when limitation of motion is marked.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran contends that symptoms of the right ankle limitation of motion are more severe than those contemplated by a 10 percent disability rating.  In a May 2012 statement, the Veteran conveyed that he has continued to run over the years, including in the Senior Olympics, but that the right ankle makes him move differently; the Veteran also asserts being told he has a limp due to the right ankle.  In a September 2013 statement, the Veteran contends experiencing limited motion, stiffness, and pain in the right ankle.

After a review of all the evidence of record, both lay and medical, the Board finds that, for the initial rating period on appeal from July 27, 2009, the right ankle limitation of motion has been manifested by moderate limited motion, without malunion of the os calcis or astragalus, and/or ankylosis of the ankle, subastragalar joint, or tarsal joint, and the Veteran did not undergo an astragalectomy.  As such, the Board finds that an initial rating in excess of 10 percent under Diagnostic Code 5271 for the right ankle limitation of motion is not warranted.  38 C.F.R. §§ 4.3, 4.7.  

A May 2012 VA examination report shows the Veteran reported having problems with the right ankle in cold weather and being told by others that he limps.  Upon examination of the Veteran, the VA examiner noted loss of motion in the right ankle in dorsiflexion limited to 5 degrees and plantar flexion was limited to 40 degrees, without painful motion or additional loss of function after repetitive use testing.  The May 2012 VA examination report also reflects negative findings for arthritis, malunion or nonunion of the tarsal or metatarsal bones, and ankylosis of the right ankle.

A November 2013 VA treatment record reflects the Veteran complained of right ankle pain and numbness for the last month but denied any trauma to the right ankle.  The Veteran also reported being unable to bear weight on the heel and numbness in the right foot when driving.

An October 2016 VA treatment record shows the Veteran presented for an annual examination and endorsed occasional right ankle stiffness, but reported being healthy overall and without health concerns.  The Veteran also reported working a lot on his ranch and endorsed staying physically active.  

An October 2017 VA examination report reflects the Veteran endorsed a limited ability to walk and run for prolonged periods due to the right ankle limitation of motion.  Ranges of motion in the right ankle were measured to 35 degrees plantar flexion and 15 degrees dorsiflexion with objective evidence of painful motion noted upon examination that causes functional loss.  The October 2017 VA examination report reflects negative findings for ankylosis, malunion of the calcaneus (os calcis) or talus (astragalus), and any history of a talectomy (astragalectomy).  Further, the VA examiner did not assess any additional functional loss in the right ankle following repetitive use testing and noted the Veteran's limited ability to run for prolonged periods, but that the Veteran is able to perform general activities without significant restrictions. 

Based on the above evidence, the Board finds that the weight of the lay and medical evidence does not show that symptoms of the right ankle limitation of motion has more nearly approximated the criteria under Diagnostic Code 5271 for marked limitation of motion (criteria for a 20 percent rating); therefore, a higher initial rating in excess of 10 percent is not warranted under Diagnostic Code 5271 at any time from July 27, 2009.  Additionally, as the evidence shows that the right ankle limitation of motion has not resulted in malunion of the os calcis or astragalus, and/or ankylosis of the ankle, subastragalar joint, or tarsal joint, or an astragalectomy, a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5270, 7272, 7273, or 7274.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-7274.

Initial Rating for Right Ankle Nerve Damage

For the entire initial rating period on appeal from July 27, 2009, the Veteran is in receipt of an initial 10 percent rating for the right ankle nerve damage under Diagnostic Code 8524.  The Veteran generally contends that a higher initial disability rating is warranted for the service-connected right ankle nerve damage due to symptoms of numbness.  See September 2013 statement.  For the entire initial rating period from July 27, 2009, the right ankle nerve damage has been rated at 10 percent disabling under Diagnostic Code 8524.

Diagnostic Code 8524 provides the rating criteria for paralysis of the internal popliteal nerve (tibial).  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the internal popliteal nerve.  A disability rating of 40 percent is warranted for complete paralysis of the internal popliteal nerve.  38 C.F.R. § 4.124(a), Diagnostic Code 8524.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8624 (2017).  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8724 (2017).

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran's right ankle nerve damage more nearly approximates moderate incomplete paralysis of the internal popliteal nerve, so as to warrant a higher 20 percent rating for the entire initial rating period from July 27, 2009.

A November 2010 VA examination report for peripheral nerves shows a reflex examination revealed hypoactive right knee and right ankle jerk.  The November 2010 VA examination report reflects positive findings for hypersensitivity to the area of the service-connected right ankle scar, nerve dysfunction, and neuritis, but that the right ankle nerve damage did not have any effects on the Veteran's usual occupation.

An October 2017 VA examination report reflects the Veteran reported mild intermittent pain, paresthesia and/or dysesthesias, and numbness in the right lower extremity.  Muscle strength testing in the right lower extremity was normal, but a sensory examination revealed decreased sensation in the right lower leg and ankle.  The October 2017 VA examiner assessed mild incomplete paralysis of the right internal popliteal nerve and that the right ankle nerve damage limited the Veteran's ability to walk, run, and climb for prolonged periods of time, but that the Veteran can perform general activities without significant restrictions. 

As there is no competent medical evidence of record that indicates symptoms of the right ankle nerve damage has more nearly approximated moderate incomplete paralysis of the internal popliteal nerve (the criteria for a 20 percent rating), the Board finds that, for the entire initial rating period from July 27, 2009, a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 8524.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate for the service-connected bilateral hearing loss.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  In this case, the Veteran's hearing loss symptoms and described hearing impairments are fully contemplated by the schedular rating criteria.  

The Veteran's hearing loss disability has manifested in difficulty hearing others, particularly customers when the Veteran was working.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated and discussed above in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria").

Similarly, the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent rating for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.

Further, the Veteran's right ankle limitation of motion has been manifested by pain, painful limitation of motion, and swelling.  The schedular rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.71a, Diagnostic Codes 5271; DeLuca, 8 Vet. App. 202.  

Any functional limitations imposed by the Veteran's right ankle limitation of motion, which here includes difficulty with prolonged walking and standing, are primarily the result of the left ankle pain and stiffness, and such pain and stiffness is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

Therefore, the effects of the Veteran's right ankle pain and stiffness and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  

Similarly, the Board finds the schedular criteria are adequate to rate the Veteran's right ankle nerve damage, and no referral for extraschedular consideration is required.  The right ankle nerve damage has primarily manifested in symptoms of intermittent pain, numbness, decreased sensation, and mild incomplete paralysis of the internal popliteal nerve.  The schedular rating criteria specifically include pain, numbness, decreased sensation, and incomplete paralysis as part of the General Formula for Diseases and Injuries of the Peripheral Nerves.  The schedular rating criteria, including Diagnostic Codes 8524, 8624, 8724, provide for disability ratings based on the overall severity of complete or incomplete paralysis, neuritis, or neuralgia in the internal popliteal nerve, respectively, and specifically contemplate such symptomatology and functional impairment.  In this case, comparing the Veteran's disability level and symptomatology of the nerve disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  38 C.F.R. § 4.97.  Absent any exceptional factors associated with the right ankle nerve damage, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.    

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss, tinnitus, right ankle limitation of motion, and right ankle nerve damage to the respective rating schedules, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with bilateral hearing loss, tinnitus, right ankle limitation of motion, and right ankle nerve damage, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the rating schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In an August 2017 claim, the Veteran asserts being unable to secure (obtain) or maintain (follow) substantially gainful employment due to service-connected disabilities, and that he ceased working in 2017.  Employment information received from the Veteran's former employer in October 2017 shows that the Veteran stopped working full time in July 2017.  

After a review of all the evidence, lay and medical, the Board finds that entitlement to TDIU is not warranted for any period.  The evidence shows that the Veteran maintained substantially gainful employment through July 28, 2017.  

The Veteran's disabilities do not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for bilateral hearing loss (0 percent disabling), right ankle limitation of motion (10 percent disabling), tinnitus (0 percent disabling), nerve damage from scar tissue of right medial malleolus (10 percent disabling), graft scar on the right thigh (0 percent disabling), idiopathic hemorrhagic subepidermal fibrosis (0 percent disabling), and right ankle scar (0 percent disabling), for a combined disability rating of 30 percent.

Beginning on August 23, 2017, the service-connected bilateral hearing loss has been rated at 40 percent, bringing the combined disability rating to 60 percent.  Although one of the Veteran's service-connected disabilities is now rated at 40 percent disabling, the disabilities did not reach a combined 70 percent rating.  Additionally, taken together as occurring under a common etiology, the Veteran still does not meet the criteria for a single disability rated as 60 percent disabling.  See 38 C.F.R. § 4.25.

Further, having considered all the evidence of record, lay and medical, the Board finds that referral under 38 C.F.R. § 4.16(b) to the Compensation and Pension Director for extraschedular consideration is not warranted in the instant matter.

In the August 2017 TDIU claim, the Veteran asserts he had worked in maintenance from 2009 to 2017, and that the service-connected right leg injury and bilateral hearing loss prevented him from maintaining substantially gainful employment.  In an August 2017 statement submitted with the August 2017 TDIU claim, the Veteran conveys that his job responsibilities were increased in 2013 to 2014 to include 

additional maintenance duties of floor cleaning, which required additional equipment and hours of work.  Performing the additional work duties caused irritation to the service-connected disabilities such that VA had to prescribe pain medication.  Ultimately, all routine maintenance tasks became difficult for the Veteran to perform and he left substantially gainful employment on July 28, 2017.  Information received from the Veteran's former employer in October 2017 confirms that the Veteran stopped working in July 2017, but did not provide a reason for the Veteran's termination of employment.

VA treatment records from September 2013 and September 2014 reflect that the Veteran presented for routine annual examinations and reported feeling well with no complaints.  During the September 2014 VA annual examination, the Veteran reported engaging in physical activity in the form of ranch and yard work.  VA treatment records from January 2017 reflect that the Veteran reported that he is very physically active, that he is as runner, and that he works outside on his ranch on most days.

Having reviewed all of the evidence of record, both lay and medical, the Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a TDIU have not been met.  The evidence reflects that the Veteran was no longer employed as of July 29, 2017.  Although the Veteran contends that he was unable to sustain his part-time employment as a maintenance worker due to his service-connected disabilities, VA treatment records from as recently as January 2017 reflect that the Veteran reported having a very active lifestyle that includes 

working on his ranch on most days.  As the preponderance of the lay and medical evidence is against a finding for a TDIU, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

A higher (compensable) initial disability rating for bilateral hearing loss from July 27, 2009 to August 23, 2017, and in excess of 40 percent from August 23, 2017, is denied.

A higher initial disability rating in excess of 10 percent for tinnitus from July 27, 2009 is denied.

A higher initial disability rating in excess of 10 percent for right ankle limitation of motion from July 27, 2009 is denied.

A higher initial disability rating in excess of 10 percent for nerve damage associated with scar tissue on the right medial malleolus (right ankle nerve damage) from July 27, 2009 is denied.

A TDIU for the period from August 15, 2017 is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


